Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 1 of 14




                 EXHIBIT A
                 EXHIBIT A
          Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 2 of 14


                                   Law Offices
                                HOWARD J. POTASH
                                             Suite 542
                                         390 Main Street
                                  Worcester, Massachusetts 01608

                                          (508) 754-2624
                                     Facsimile (508) 754-0866




Certified Mail Return Receipt Requested

                                                April 7, 2021

Golub Corporation
d/b/a Price Chopper Supermarkets
461 Nott Street
Schenectady, NY 12308

RE:       Paul Tycz v. Golub Corporation d/b/a Price Chopper Supermarkets
          Civil Action No. 20185CV366B

Dear Sir/Madam:

       Pursuant to the long arm statute enclosed herewith please find an original and a
copy of a summons, Civil Action Cover Sheet and Complaint.

          Please direct same to your legal counsel so that they may accept service on your
behalf.

          Should you have any questions, please call me

                                                V`= y tru y        urs,


                                                          J. Potash

HJP/emn
Enclosures
                        Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 3 of 14
                                                          CIVIL DOCKET NO.
                                                                                    Trial Court of Massachusetts
                   Summons


CASE NAME:
                                                    dioscoo(e6                      The Superior Court

                                                                                                                     Clerk of Courts

                                    Tvz-                                            COURT NAME & ADDRESS:
                                                                                                                          County


                                       VS.
                                                            Plaintiffs)
                                                                                         OrC  r   szc; r
                                                                                   (9(9‘.rn iy) 5
        (:)\      \c)           p0 r                       aIbIA                      0    -42.9
 Pc ;co..                    P           A                Defendant(s)
                                                                                      1 Cock
                f szc m_ck.

               THIS SUMMONS IS DIRECTED TO                 I 0 ID cif) r 0                         (Defendant's name)



 You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the Plaintiff's Complaint filed
  against you is attached to this summons and the original complaint has been filed in the                                  Court.
                                 YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1. You must respond to this lawsuit in writing within 20 days.
If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint.
You will also lose the opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect to
resolve this matter with the Plaintiff. If you need more time to respond, you may request an extension of time in writing
from the Court.

2. How to Respond.
To respond to this lawsuit, you must file a written to response with the court and mail a copy to the Plaintiffs Attorney (or the
Plaintiff, if unrepresented). You can do this by:
        a) Filing your signed original response with the Clerk's Office for Civil Business,                               Court
                                                                      (address), by mail or in person AND
        b) Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following address:



3. What to Include in Your Response.
An "Answer" is one type of response to a Complaint. Your Answer must state whether you agree or disagree with the fact(s)
alleged in each paragraph of the Complaint. Some defenses, called affirmative defenses, must be stated in your Answer or
you may lose your right to use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that
are based on the same facts or transaction described In the Complaint, then you must include those claims in your Answer.
Otherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case
  heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending your Answer.
                             Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 4 of 14




 3 (coot). You can also respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint Is legally
 invalid or legally insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
 Mass. R. Civ. P. 12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
 described In the rules of the Court in which the complaint was filed, available at:
                                              vvww.massgov/courts/case-legal-res/rules of court

 4. Legal Assistance.
You may wish to get legal help from a lawyer. If you cannot get legal help, some basic information for people who represent
 themselves is available at www.mass.govicourtsiselfhelp.

5. Required Information on Ail Filings:
The "civil docket number" appearing at the top of this notice is the case number assigned to this case and must appear on the
front of your Answer

          Witness Hon

          Clerk-Magistrate
                          r   .__.otionto Dismiss. You §Nuld refer to yourself as the "Defendant."
                                     Judith Fabricant
                                                             ,„.._ Chief Justice on       A to ,                                     ,20,) I . (Seal)

  Note: The number assigned to the     Pi     a CI• k     .lstra   a   beginning of the lawsuit should be indicated on the summons before It Is served on the Defendant




                                                         PROOF OF SERVICE OF PROCESS


I hereby certify that on                                . I served a copy of this summons, together with a copy of the complaint
in this action, on the defendant named in this summons, in the following manner (See Mass. R. Civ. P. 4(d)(1-5)):




            Dated:                                                                        Signature:




N.B.   TO PROCESS SERVER:

         PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH ON THE ORIGINAL
SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.



                                                                                                             Date:


                                                                                                                                               rev. 1/2019
                     Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 5 of 14
                                                          CML DOCKET NO.
                                                                                         Trial Court of Massachusetts
                  Summons


CASE NAME:
                                                    dieGCOAS                             The Superior Court

                                                                                                                       Clerk of Courts

                                   T jcz                                                                                    County
                                                                                         COURT NAME & ADDRESS:

                                       VS.
                                                            Plaintiff(s)
                                                                                              arc 5k_tzr 5o Fri r
                                                                                        ac9,61-nc ;. )1
         Coy p 0 r                                  n                  I le,k           \)-) 0 ‘rs25 r? en              1
Pr 'Ice C\oPpc                                            Defendant(s)
                                                                                        b1 Cc-)
          re\c:k
             THIS SUMMONS IS DIRECTED TO                 61,                CZ1 1° 0 r "c-f) 0         (Defendant's name)



 You are being sued, The Plaintiff(s) named above has started a lawsuit against you. A copy of the Plaintiffs Complaint filed
  against you is attached to this summons and the original complaint has been filed in the                                     Court.
                                 YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1. You must respond to this lawsuit in writing within 20 days.
If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint.
You will also lose the opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect to
resolve this matter with the Plaintiff. If you need more time to respond, you may request an extension of time in writing
from the Court.

2. How to Respond.
To respond to this lawsuit, you must file a written to response with the court and mail a copy to the Plaintiffs Attorney (or the
Plaintiff, if unrepresented). You can do this by:
        a) Filing your signed original response with the Clerk's Office for Civil Business,                                 Court
                                                                           (address), by mail or in person AND
        b) Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following address:



3. What to Include in Your Response.
An "Answer" Is one type of response to a Complaint. Your Answer must state whether you agree or disagree with the fact(s)
alleged in each paragraph of the Complaint. Some defenses, called affirmative defenses, must be stated in your Answer or
you may lose your right to use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that
are based on the same facts or transaction described in the Complaint, then you must include those claims in your Answer.
Otherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case
  heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending your Answer.
                               Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 6 of 14




3 (cant). You can also respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legally
invalid or legally insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
Mass. R. Civ. P. 12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
described in the rules of the Court in which the complaint was filed, available at:
                                               www.mass.govicourts/case-legal-res/rules of_court

4. Legal Assistance.
You may wish to get legal help from a lawyer. If you cannot get legal help, some basic information for people who represent
themselves is available at www.mass.govicourtsIselfhelp.




                        r
5. Required Information on All Filings:
The "civil docket number" appearing at the top of this notice is the case number assigned to this case and must appear on the
front of your Answer              otlon to Dismiss. You aboold refer to yourself as the "Defendant."
                                    Judith Fabricant              '
         Witness Hon          .                                       Chief Justice on                            (.0                     , Hai         . (Seal)

         Clerk-Magistrate

 Note: The numper assigned to the     p1   t   e CI k-    strat       t he beginning of the lawsuit should be indicated on the summons before It Is served on the Defendant_




                                                         PROOF OF SERVICE OF PROCESS


I hereby certify that on                             . I served a copy of this summons, together with a copy of the complaint
in this action, on the defendant named in this summons, in the following manner (See Mass. R. Civ. P. 4(d)(1-5)):




            Dated:                                                                             Signature:




N.B.   TO PROCESS SERVER:

         PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH ON THE ORIGINAL
SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.



                                                                                                                   Date:



                                                                                                                                                    rev. 1/2019
                       Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 7 of 14
                                        DOCKET NUMBER              Trial Court of Massachusetts
       `CIVIL ACTION COVER SHEET                                   The Superior Court
PLAINTIFF(S):      Paul Tycz                                                                                 COUNTY                                          El
ADDRESS:            7 Mackenzie Road, Charlton, MA 01607                                                                  Worcester
                                                                                     DEFENDANT(S):      Golub Corporation d/b/a

                                                                                     Price Chopper Supermarkets

ATTORNEY:           Howard J. Potash

ADDRESS:            390 Main Street Suite 542                                        ADDRESS:           461 Nolt Street

Worcester, MA 01608                                                                  Schenectady, NY 12308



BBO:

                                                TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
             CODE NO.                     TYPE OF ACTION (specify)               TRACK              HAS A JURY CLAIM BEEN MADE?
       A05                         Wrongful Termination                           F                     YES     X NO

  *If "Other" please describe:

             Is there a claim under G.L. c. 93A?                                                Is this a class action under Mass. R. Civ. P. 23?
                  YES          X NO                                                                       YES           X NO
                                                     STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; Indicate single damages only.
                                                                                 TORT CLAIMS
                                                                     (attach additional sheets as necessary)
A. Documented medical expenses to date:
        1. Total hospital expenses                                                                                                                  $
        2. Total doctor expenses                                                                                                                    $
        3. Total chiropractic expenses                                                                                                              $
        4. Total physical therapy expenses                                                                                                          $
        5. Total other expenses (describe below)                                                                                                    $
                                                                                                                                      Subtotal (A): $

B. Documented lost wages and compensation to date                                                                                                   $
C. Documented property damages to date                                                                                                              $
D. Reasonably anticipated future medical and hospital expenses                                                                                      $
E. Reasonably anticipated lost wages                                                                                                                $
F. Other documented items of damages (describe below)                                                                                               $


G. Briefly describe plaintiff's Injury, Including the nature and extent of Injury:

                                                                                                                                       TOTAL (A-F):$


                                                                      CONTRACT CLAIMS
                                                             (attach additional sheets as necessary)
  X This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Clv. P. 8.1(a).                            /
Provide a detailed description of claim(s):                                                                                                                   i
                                                                                                                                      TOTAL: $
 This is an action of wrongul termination.
                                                                                                                                                 z .:-. ,0    ..-- y
Signature of Attorney! Unrepresented Plaintiff: X                                                                                       Date:
RELATED ACTIONS: Please provide the case number, ca                         n me,       co ty of any related actions pending in the Superior Court.

                                                                                                Lt_
                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with Information abo court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dis ute esolution.
                                                                                                                                     ',......?,/
Signature of Attorney of Record: X                                                                                 Date: 2- '"1
                                  Case 4:21-cv-40045
                                         CIVIL ACTIONDocument 1-1 Filed
                                                      COVER SHEET       04/30/21 Page 8 of 14
                                                                     INSTRUCTIONS
                                   SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

    AC &lions Involving the State/Municipality'                          ER Equitable Remedies                                          IRE_Real Property

   AA1 Contract Action Involving Commonwealth,               001 Specific Performance of a Contract         (A)         CO1 Land Taking                              (F)
       Municipality, MBTA, etc.                (A)           DO2 Reach and Apply                            (F)         CO2 Zoning Appeal, G.L. c. 40A               (F)
   AB1 Tortious Action Involving Commonwealth,               DO3 Injunction                                 (F)         CO3 Dispute Concerning Tilie                 (F)
       Municipality, MBTA, etc.                (A)           004 Reform/ Cancel Instrument                  (F)         C04 Foreclosure of a Mortgage                (X)
   AC1 Real Property Action Involving                        005 Equitable Replevin                         (F)         CO5 Condominium Llen & Charges               (X)
       Commonwealth, Municipality, MBTA etc. (A)             006 Contribution or Indemnification            (F)         C99 Other Real Property Action               (F)
   AD1 Equity Action Involving Commonwealth,                 007 Imposition of a Trust                      (A)
       Municipality, MBTA, etc.                (A)           DO8 Minority Shareholder's Suit                (A)                 MC_MIscelianeous Civil Actions
   AE1 Administrative Action Involving                       DO9 Interference In Contractual Relationship   (F)
       Commonwealth, Municipality, MBTA,etc. (A)             D10 Accounting                                 (A)         E16 Foreign Discovery Proceeding             (X)
                                                             011 Enforcement of Restrictive Covenant        (F)         E97 Prisoner Habeas Corpus                   (X)
             CN Contract/Business Cases                      012 Dissolution of a Partnership               (F)         E22 Lottery Assignment, G.L. c. 10, § 28     (X)
                                                             013 Declaratory Judgment, G.L. c. 231A         (A)
    A01 Services, Labor, and Materials           (F)         014 Dissolution of a Corporation               (F)               A13 Abuse/Harassment Prevertaat
    A02 Goods Sold and Delivered                 (F)         D99 Other Equity Action                        (F)
    A03 Commercial Paper                         (F)                                                                    E15 Abuse Prevention Petition, G.L. c. 209A (X)
    A04 Employment Contract                      (F)         PA Civil Actions Involving incarcerated Party 1            E21 Protection from Harassment, G.L. c. 258E(X)
    A05 Consumer Revolving Credit - M.R.C.P. 8.1 (F)
    A06 Insurance Contract                       (F)                                                                            AA Administrative Civil &liens
                                                             PA1 Contract Action Involving an
    A08 Sale or Lease of Real Estate             (F)                                                        (A)
                                                 (A)             Incarcerated Party                                     E02 Appeal from Administrative Agency,
    Al2 Construction Dispute
                                                             PB1 Tortious Action involving an                               G.L. c. 30A                              (X)
    A14 Interpleader                             (F)
                                                                 Incarcerated Party                         (A)         E03 Certiorari Action, G.L. c. 249, § 4      (X)
    BA1 Governance, Conduct, Internal
                                                             PC1 Real Property Action Involving an                      E05 Confirmation of Arbitration Awards       (X)
         Affairs of Entities                     (A)
                                                                 Incarcerated Party                         (F)         EN Mass Antitrust Act, G.L. c. 93, § 9       (A)
    BA3 Liability of Shareholders, Directors,
                                                             PD1 Equity Action involving an                             E07 Mass Antitrust Act, G.L. c. 93, § 8      (X)
         Officers, Partners, etc.                (A)
                                                                 Incarcerated Party                         (F)         E08 Appointment of a Receiver                (X)
    BB1 Shareholder Derivative                   (A)
                                                             PE1 Administrative Action Involving an                     E09 Construction Surety Bond, G.L. c. 149,
    BB2 Securities Transactions                  (A)
                                                                 Incarcerated Party                         (F)              §§ 29, 29A                              (A)
    BC1 Mergers, Consolidations, Sales of
         Assets, Issuance of Debt, Equity, etc.  (A)                                                                    El 0 Summary Process Appeal                  (X)
                                                                                 TR Torts                               Eli Worker's Compensation                    (X)
    BD1 Intellectual Property                    (A)
    BD2 Proprietary Information or Trade                                                                                E16 Auto Surcharge Appeal                    (X)
                                                             B03 Motor Vehicle Negligence - Personal                    E17 Civil Rights Act, G.L. c.12, § 11H       (A)
         Secrets                                 (A)
                                                                 Injury/Property Damage                     (F)         E24 Appeal from District Court
    BG1 Financial Institutions/Funds             (A)
                                                             B04 Other Negligence - Personal                                 Commitment, G.L. c.123, § 9(b)          (X)
    BM Violation of Antitrust or Trade
                                                                 Injury/Property Damage                     (F)         E25 Pleural Registry (Asbestos cases)
         Regulation Laws                         (A)
                                                             BD5 Products Liability                         (A)         E94 Forfeiture, G.L. c. 265, § 56            (X)
    A99 Other Contract/Business Action - Specify (F)                                                        (A)
                                                             B06 Malpractice - Medical                                  E95 Forfeiture, G.L. c. 94C, § 47            (F)
                                                             607 Malpractice - Other                        (A)         E99 Other Administrative Action              (X)
    • Choose this case type if ANY party Is the              B09 Wrongful Death - Non-medical               (A)         ZO1 Medical Malpractice -Tribunal only,
    Commonwealth, a municipality, the MBTA, or any           B15 Defamation                                 (A)              G.L. c. 231, § 60B                      (F)
    other governmental entity UNLESS your case is a          B19 Asbestos                                   (A)         Z02 Appeal Bond Dental                       (X)
    case type listed under Administrative Civil Actions      B20 Personal Injury - Slip & Fall              (F)
    (AA).                                                    B21 Environmental                              (F)                     SO_Sex offender Review
                                                             B22 Employment Discrimination                  (F)
    t Choose this case typo if ANY party Is an               BE1 Fraud, Business Torts, etc.                (A)          E12 SDP Commitment, G.L, c. 123A, § 12      (X)
    Incarcerated party, UNLESS your case is a case           B99 Other Tortious Action                      (F)          E14 SDP Petition, G.L. c. 123A, § 9(b)      {X)
    type listed under Administrative Civil Actions (AA)
    or is a Prisoner Habeas Corpus case (E97).                  RP_Summary Process (Real Property)                                       estrlcte

                                                              SO1 Summary Process - Residential             (X)          E19 Sex Offender Registry, G.L. c. 6, § 178M (X)
                                                              802 Summary Process - Commercial/                          E27 Minor Seeking Consent, G.L. c.112, § 12S(X)
                                                                      Non-residential                       (F)

                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET

          EXAMPLE:
          CODE NO.                            TYPE OF ACTION (specify)                 TRACK                      HAS A JURY CLAIM BEEN MADE?
                                                                                                                  111 YES          EI
                                                                                                                                    NO
          B03                     Motor Vehicle Negligence-Personal Injury



                                             STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is Inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                   A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                             FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                            MAY RESULT IN DISMISSAL OF THIS ACTION.
            Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 9 of 14



                         COMMONWEALTH OF MASSACHUSETTS
                                  TRIAL COURT
                           SUPERIOR COURT DEPARTMENT

WORCESTER, ss.                                              CIVIL ACTION NO.

PAUL TYCZ,
     Plaintiff

v.

GOLUB CORPORATION d/b/a
PRICE CHOPPER SUPERMARKETS,
      Defendant


                                              COMPLAINT
I.     PARTIES

       1.      The Plaintiff, Paul Tycz, a registered pharmacist, is a resident of 7 Mackenzie

Road, Charlton, Massachusetts 01507.

       2.      Defendant, Golub Corporation d/b/a Price Chopper Supermarkets has a principal

place of business at 461 Nott Street, Schenectady, New York 12308 and operates a supermarket

and pharmacy in Webster, Worcester County, Massachusetts.

s 02148.

II.    CAUSE OF ACTION

       3.      This is an action for wrongful termination; slander; defamation of character; and

intentional infliction of emotion distress.

II.     FACTS

       4.      The Plaintiff, Paul Tycz (hereinafter "Tycz") was employed as a registered

pharmacist for many years at Price Chopper and was the manager of the Webster Pharmacy.

       5.      Tycz was not the supervisor of other pharmacists. They were supervised by a

pharmacy supervisor.

                                                  1
             Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 10 of 14



       6.      On June 17, 2020 Tycz was terminated alleging "Paul Tycz did not provide

appropriate oversight and supervision of his pharmacy.

       7.       Tycz denies any wrongdoing on his part as it was not his pharmacy and was

following the terms of his employment and responsibilities and duties by filling prescriptions and

notes that he was not there all of the time with the other pharmacists (co-workers).

       8.       Defendant, Golub Corporation d/b/a Price Chopper Supermarkets (hereinafter

"Golub") alleges that Tycz tampered with prescription which left the store ten days before a

complaint was made.

       9.       After an examination, there was no tampering of any of the tablets/capsules and

said prescription was replaced for the customer.

       10.      The prescription was under the control of the customer for about ten (10) days and

the pharmacy has no responsibility once the prescription leaves the premises and under the

control of another individual.

                          COUNT I - WRONGFUL TERMINATION

       11.      The Plaintiff, Paul Tycz, repeats and re-avers the allegations contained in

paragraphs 1 through 10 as if fully set forth herein.

       12.      Tycz was wrongfully terminated and the allegations made were flatly unwarranted

as set forth in the Teammate Documentation Form (see Exhibit "A").

       13.      The termination is unlawful and without merit based on alleged accusations which

have yet to be substantiated.

       14.      As a result of Golub's actions, Tycz has lost employment and income of $113,000

yearly and damaged his good name and reputation as a registered pharmacist in a small

community in Webster.
              Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 11 of 14



       15.       Tycz never observed any tampering of prescriptions while he was at Price

Chopper and never failed to report any unlawful activity.

       16.       Tycz denies any responsibility for any unlawful activity, if any, and any

responsibility for supervisor lies with his pharmacy supervisor whose wife was employed as a

registered pharmacist at the same Price Chopper location.

       17.       Tycz has been refused any access to video evidence and Tycz was no responsible

to supervise pharmacists while they were filling prescriptions which may have even occurred

while he was not even present.

       18.       The rationale for termination is erroneous and egregious and not advanced in

good faith.

       19.       As a result, Tycz has been damaged and has been unable to secure new

employment.

       20.       Upon information and belief, Tycz has been denied unemployment benefits.

       WHEREFORE, the Plaintiff, Paul Tycz, demands judgment and damages against the

Defendant, Golub Corporation d/b/a Price Chopper Supermarkets, plus interest and costs as this

Court deems meet and just.

                                     COUNT II — SLANDER

       21.      The Plaintiff, Paul Tycz, repeats and re-avers the allegations contained in

paragraphs 1 through 20 as if fully set forth herein.

       22.      Golub has slandered the good name and reputation of Tycz by falsely accusing

him of wrongdoing as a registered pharmacist concerning controlled substances.

       23.      As a result, Tycz has been damaged by the actions of Golub.




                                                  3
             Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 12 of 14



       WHEREFORE, the Plaintiff; Paul Tycz, demands judgment and damages against the

Defendant, Golub Corporation d/b/a Price Chopper Supermarkets, plus interest and costs as this

Court deems meet and just.

                       COUNT III - DEFAMATION OF CHARACTER

       24.     The Plaintiff, Paul Tycz, repeats and re-avers the allegations contained in

paragraphs 1 through 23 as if fully set forth herein.

       25.     Tycz asserts Golub has defamed his character by accusing his of acts set forth in

Exhibit A which are false and untrue and without merit.

       26.     As a result, Tycz has been damaged by the actions of Golub.

       WHEREFORE, the Plaintiff, Paul Tycz, demands judgment and damages against the

Defendant, Golub Corporation d/b/a Price Chopper Supermarkets, plus interest and costs as this

Court deems meet and just.

        COUNT IV - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       27.     The Plaintiff, Paul Tycz, repeats and re-avers the allegations contained in

paragraphs 1 through 26 as if fully set forth herein.

       28.      Tycz has suffered severe infliction of emotional harm/distress as a result of the

actions of Golub.

       29.      As a result, Tycz has been damaged by the actions of Golub.

       WHEREFORE, the Plaintiff; Paul Tycz, demands judgment and damages against the

Defendant, Golub Corporation d/b/a Price Chopper Supermarkets, plus interest and costs as this

Court deems meet and just.




                                                 4
          Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 13 of 14




                                    RESPECTFULLY SUBMITTED,
                                    Plaintiff, Paul Tycz.
                                    By his attorney,



                                    Howard J. Po~fash, quit
                                    390 Main Street, Suite 542
                                    Worcester, MA 01608
                                    (508) 754-2624
                                    BBO11404160

Dated: February 19, 2021
                                                                                                                                              3,
                                        Case 4:21-cv-40045 Document 1-1 Filed 04/30/21 Page 14 of 14

                                         Teammate Documentation Form
                                         Paul Tycz                                         Clock Number:                381954
 Name:
                                         240                                               Date:                        06/17/20
 Store:
 Department:                             Pharmacy/008

        necessary to Warn,                                  !owl


  Vfo!AVOW.
                        1Of work rules or policy
                                                                                  .y:.14
                                                                                    fi
                                                                                               rx        Of work performance standards   fX


 Failure to Supervise



 Patti Tycz did not provide appropriate oversight and supervlson of his phannicy. Paul was contacted by a community
 Nurse Practitioner as well as by a patient's mother with concerns that there was suspected tampering of a controlled
 substance within his pharmacy. Subsequent video evidence and controlled substance count has confirmed that there
 was such tampering. Despite having been recently informed to let his Supervisor know of any issues with control
 substance prescriptions, Paul failed to report the complaint/concern to his Supervisor or review the matter in any
 substantive way such that appropriate follow-up, to include reporting requirements, could be completed,

 Action.Tjdce•
 Termination.




 FOtar           u       of         a
 N/A



 Teammate 'Commen`




 ACknowle0gOiiiiiiiia.kotifications;
I acknowledge receipt of the above notice
I am aware I can utilize the ACT Process if t disagree with the action taken

I understand that I have 30 days to initiate the ACT Process from the date below

i prefer not to sign this documentation

Signature of Teammate                                                                                                         Date:

Signature of Supervisor                                                                                                       Date;

Signature of Store Manager                                                                                                    Date;




Note: Incittents Involving tornony sectulty mutt be reported tilrectfy to the tars Prevention Department by the Supervisor.
Fours tsiv. 1297N (1/4/16)
